EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 8/19/2022. Currently, claims 1, 3-8, 11, 14-15 and 17-18 are pending. Claims 2, 9-10, 12-13, 16 and 19-20 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

17. (Currently Amended) A method for installing a wall or ceiling panel comprising:
obtaining at least one wall or ceiling panel sheet having a front side and a back side, the back side of the wall or ceiling panel sheet including a loop component of a hook and loop fastener; and
operatively engaging the loop component and a hook component of the hook and loop fastener of a metal stud configured to physically support the wall or ceiling panel sheet, wherein the loop component is [[if]] perforated into an outer surface of the metal stud.

Claims 1, 3-8, 11, 14-15 and 17-18 are allowed.
Claims 2, 9-10, 12-13, 16 and 19-20 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 8/19/2022 are persuasive, in light of the claim amendments filed on the same date and the reasons set forth in the previous Office action filed on 4/19/2022 (pages 18-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635